


Exhibit 10.22

 

[g102302kwi001.gif]

 

 

 

INCENTIVE BONUS AGREEMENT

 

This INCENTIVE BONUS AGREEMENT (this “Agreement”) is made this 4th day of June,
2019, by and between Iteris, Inc., a Delaware corporation (the “Company”), and
Jim Chambers (“Executive”).

 

WHEREAS, the Company wishes to recognize Executive’s contributions to the
Company and its business, and to incentivize Executive’s contributions to the
Company by offering Executive compensation if certain milestones are met as
described herein.

 

NOW, THEREFORE, in consideration of Executive’s services to the Company and the
mutual promises and covenants contained in this Agreement, Executive and the
Company agree as follows.

 

1.                                    Certain Definitions.  As used in this
Agreement, the following terms have the meanings given to such terms below.

 

(a)                              “Base Salary” means Executive’s annual base
salary as in effect at the time the First Milestone or the Second Milestone is
achieved.  For avoidance of doubt, Base Salary does not include variable pay,
such as bonuses and commissions, equity-based compensation, such as stock
options, other supplemental pay, and all non-cash compensation, employee
benefits and incentives provided by the Company.

 

(b)                             “Code” means the Internal Revenue Code of 1986,
as the same may be amended from time to time.

 

(c)                               “First Milestone” has the meaning set forth on
Schedule A hereto.

 

(d)                             “Second Milestone” has the meaning set forth on
Schedule A hereto.

 

(e)                               “Section 409A” means section 409A of the Code
and the regulations and other guidance promulgated thereunder and any state law
of similar effect.

 

2.                                    Incentive Bonus.  Executive will be
eligible to receive an “Incentive Bonus” in the amount described in
Section 2(a) below, subject to the conditions and provisions set forth below.

 

(a)                              Amount of Incentive Bonus.  If the First
Milestone is met, the amount of the Incentive Bonus will be 0.9 times
Executive’s Base Salary.  If the Second Milestone is met, the amount of the
Incentive Bonus will be 1.5 times Executive’s Base Salary.

 

(b)                             Conditions.  In order for Executive to receive
the Incentive Bonus, each of the following conditions must be met.  No Incentive
Bonus is earned by Executive, nor payable by the Company, unless and until each
of the conditions is met.

 

[g102302kwi002.jpg]

 

--------------------------------------------------------------------------------



 

(i)                                  Either the First Milestone or the Second
Milestone must have occurred on or before December 31, 2021.

 

(ii)                              Executive must remain continuously employed by
the Company through the earlier of the date on which the First Milestone or the
Second Milestone has occurred.

 

(iii)                          If requested by the Company, Executive must sign
and not revoke a general release in a form acceptable to the Company releasing
the Company, its affiliates, and its and their officers, directors, and
employees, from all claims occurring up to the date Executive signs the release,
excepting claims which cannot be released by private agreement as a matter of
law.

 

(c)                               Timing and Nature of Payment.  Subject to
satisfaction of the conditions in Section 2(b) above, the Incentive Bonus will
be paid to Executive in cash within five (5) days following the date on which
the First Milestone or the Second Milestone, as applicable, has occurred.

 

3.                                    Tax Matters.

 

(a)                              The Company may withhold from any amounts
payable under this Agreement, such federal, state and local taxes as the Company
determines are required to be withheld pursuant to any applicable law. 
Executive agrees that he/she will be solely responsible for any taxes that may
be due and owing by Executive as a result of any payment of monies under this
Agreement.  Executive has not relied on any no representations of the Company
regarding the tax treatment of any payments provided pursuant to this Agreement
and is encouraged to seek his or her own personal tax advice.

 

(b)                             The parties acknowledge and agree that all
benefits or payments provided by the Company to Executive pursuant to this
Agreement are intended either to be exempt from the provisions of Section 409A,
or to be in compliance with Section 409A, and the Agreement shall be interpreted
to the greatest extent possible to be so exempt or in compliance.  Without
limiting the generality of the preceding sentence, the parties intend that
payments set forth in this Agreement satisfy, to the greatest extent possible,
the exemption from the application of Section 409A provided under Treasury
Regulation Section 1.409A-1(b)(4).  If there is an ambiguity in the language of
the Agreement, or if Section 409A guidance indicates that a change to the
Agreement is required or desirable to achieve exemption or compliance with
Section 409A, Company and Executive agree to renegotiate in good faith to
clarify the ambiguity or make such change.  Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by the Executive on account of non-compliance with
Section 409A.

 

[g102302kwi002.jpg]

 

--------------------------------------------------------------------------------



 

(c)                               Notwithstanding any other provision of this
Agreement to the contrary, if any payment or benefit provided or to be provided
by the Company to Executive or for Executive’s benefit pursuant to the terms of
this Agreement or otherwise (“Covered Payments”) constitute parachute payments
(“Parachute Payments”) within the meaning of the Code and would, but for this
Section 3(c) be subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Covered Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to the Executive
of the Covered Payments after payment of the Excise Tax to (ii) the Net Benefit
to the Executive if the Covered Payments are limited to the extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under
clause (i) above is less than the amount under clause (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”).  As used herein, “Net Benefit” shall mean the present value
of the Covered Payments net of all federal, state, local, foreign income,
employment and excise taxes.  Any such reduction shall be made in accordance
with Section 409A.  Any determination required under this Section 3(c) shall be
made in writing in good faith by the accounting firm that was the Company’s
independent auditor immediately before the Divestiture (the “Accountants”) which
shall provide detailed supporting calculations to the Company and the Executive
as requested by the Company or the Executive.  The Company and the Executive
shall provide the Accountants with such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 3(c). For purposes of making the calculations and determinations
required by this Section 3(c), the Accountants may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code.  The Accountants determinations shall be final and
binding on the Company and the Executive.

 

4.                                    Continued Services.  Nothing in this
Agreement confers on Executive any right to continue in the service of the
Company for any period of time or restricts in any way the right of the Company
or Executive to terminate Executive’s services relationship with the Company at
any time.

 

5.                                    Miscellaneous Provisions.

 

(a)                              Entire Agreement.  This Agreement, along with
Schedule A hereto, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements
(whether written or oral and whether express or implied) between the parties to
the extent related to such subject matter.

 

(b)                             Successors and Assigns.  This Agreement will be
binding upon and inure to the benefit of the parties and their respective
successors, permitted assigns and, in the case of Executive, heirs, executors,
and/or personal representatives.  Executive may not assign, delegate or
otherwise transfer any of Executive’s rights, interests or obligations in this
Agreement without the prior written approval of the Company.

 

(c)                               Notices.  Any notice pursuant to this
Agreement must be in writing and will be deemed effectively given to the other
party on (i) the date it is actually delivered by personal delivery of such
notice in person; (ii) one business day after its deposit for overnight delivery
in the custody of a reputable overnight courier service (such as FedEx); or
(iii) three business days after the date it is mailed by certified mail, return
receipt requested, postage prepaid; in the case of Executive, to his/her most
recent address as shown in the records of the Company, and in the case of the
Company, to its then-current corporate headquarters, addressed to the attention
of the Chief Executive Officer.

 

[g102302kwi002.jpg]

 

--------------------------------------------------------------------------------



 

(d)                             Severability.  Each provision of this Agreement
is severable from every other provision of this Agreement.  Any provision of
this Agreement that is determined by any court of competent jurisdiction to be
invalid or unenforceable will not affect the validity or enforceability of any
other provision hereof or the invalid or unenforceable provision in any other
situation or in any other jurisdiction.  Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

(e)                               Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of
California, without regard to that body of law known as choice of law.

 

(f)                                Amendments and Waivers.  No amendment of any
provision of this Agreement will be valid unless the amendment is in writing and
signed by the Company and Executive.  No waiver of any provision of this
Agreement will be valid unless the waiver is in writing and signed by the
waiving party.  The failure of a party at any time to require performance of any
provision of this Agreement will not affect such party’s rights at a later time
to enforce such provision.  No waiver by a party of any breach of this Agreement
will be deemed to extend to any other breach hereunder or affect in any way any
rights arising by virtue of any other breach.

 

(g)                              Construction.  The section headings in this
Agreement are inserted for convenience only and are not intended to affect the
interpretation of this Agreement.  The word “including” in this Agreement means
“including without limitation.”  All words in this Agreement will be construed
to be of such gender or number as the circumstances require.

 

(h)                             Counterparts.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original and all of
which will be part of the same Agreement.  Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.

 

[Signature Page Immediately Follows]

 

[g102302kwi002.jpg]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

EMPLOYEE:

 

COMPANY:

 

 

 

 

 

Iteris, Inc.

 

 

 

 

 

 

 

 

 

/s/ Jim Chambers

 

By:

/s/ Jeff McDermott

Jim Chambers

 

 

Jeff McDermott

Sr. VP and GM for AWA

 

 

Sr. VP Human Resources

 

[g102302kwi002.jpg]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Schedule A has been omitted pursuant to Item 601(a)(5) of Regulation S-K. The
Company hereby undertakes to furnish supplementally a copy of the omitted
exhibit upon request by the U.S. Securities and Exchange Commission.

 

[g102302kwi002.jpg]

 

--------------------------------------------------------------------------------
